BY THE COURT.
In this case, the defendants, having appeared by their solicitor and filed a demurrer to the said bill of complainant, and the said cause being set for hearing by consent on said demurrer and joinder by complainant, it is therefore, this 20th day of April, 1842, ordered and decreed, by the authority of this court, that the complainant will be entitled to the commission of ten per cent., as claimed in the said bill on the sum of $35,377.17, or whatever may be allowed or paid on account of the same, on the payment or allowance thereof, at the treasury of the United States, and that the defendants and their agents be and they are hereby enjoined from receiving the payment thereof or an allowance of credit therefor at the treasury of the United States without the consent of said complainant.